Citation Nr: 0523324	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  03-29 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability with sciatica.

2.  Entitlement to service connection for a digestive 
(gastric) disability.

3.  Entitlement to an increased rating for major depression 
with obsessive-compulsive disorder, currently rated at 70 
percent.

4.  Entitlement to an increased rating for seborrheic 
dermatitis with scar, upper lip, and hyperkeratosis of the 
heels, currently rated at 10 percent.

5.  Entitlement to an increased rating for degenerative disc 
disease (DDD) of the cervical spine, currently rated at 40 
percent.

6.  Entitlement to an increased rating for total transvaginal 
hysterectomy, with left salpingo-oophorectomy and laparoscopy 
scar, currently rated at 30 percent.  

7.  Entitlement to an increased rating for tinnitus with 
auditory gap detection, currently rated at 10 percent.
8.  Entitlement to an increased rating for status post 
abdominosacral colpopexy with paravaginal repair and urethral 
retropubic urethropexy, secondary to symptomatic pelvic 
relaxation, currently rated as noncompensable (0 percent).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from May 1993 to June 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision (the 
veteran was notified in March 2000) by a Department of 
Veterans Affairs (VA) Regional Office (RO).   

In an August 2003 SOC, the rating for major depression with 
obsessive compulsive disorder was increased to 70 percent and 
the rating for seborrheic dermatitis was increased to 10 
percent, both rating increases effective June 1999, the date 
of receipt of the claims.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, No. 01-
623 (U.S. Vet. App. April 5, 2005), that reversed a 
decision of the Board of Veterans' Appeals (Board) which 
concluded that no more than a single 10-percent 
disability evaluation could be provided for tinnitus, 
whether perceived as bilateral or unilateral, under 
prior regulations.  The United States Department of 
Veterans Affairs (VA) disagrees with the Court's 
decision in Smith and is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or 
final adjudication of claims based on court precedent 
that may ultimately be overturned on appeal, the 
Secretary of Veterans Affairs has imposed a stay at the 
Board on the adjudication of tinnitus claims affected by 
Smith.  The specific claims affected by the stay include 
(1) all claims in which a claim for compensation for 
tinnitus was filed prior to June 13, 2003, and a 
disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim 
for service connection for tinnitus filed prior to June 
10, 1999, was denied on the basis that the veterans' 
tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a 
final decision is reached on appeal in the Smith case, 
the adjudication of any tinnitus cases that have been 
stayed will be resumed.  

In her October 2003 appeal, the veteran disagreed with the 
amount withheld from her initial award because of her 
military severance pay.  That issue is not properly before 
the Board and is referred to the RO for any appropriate 
action.

In her October 2003 appeal, the veteran requested entitlement 
to "all applicable SMC awards."  That issue is not properly 
before the Board and is referred to the RO for any 
appropriate action.

On July 14, 2005, the veteran's PVA service representative 
provided an Updated Psychiatric Report on the veteran, dated 
in June 2005, along with a waiver of consideration by the 
Agency of Original Jurisdiction.




FINDINGS OF FACT

1.   The veteran's current low back disability, variously 
diagnosed as degenerative changes at L5 associated with 
sciatica and as a narrowing of the central canal at L4-L5 due 
to a central disc bulge, was manifested during her active 
duty service.  

2.  There is no medical diagnosis of current digestive 
(gastric) disability.  

3.  The veteran's major depression with obsessive-compulsive 
disorder is manifested by profound depression, extreme 
anxiety, and an inability to function in almost all areas; 
her Global Assessment of Functioning (GAF) Scale score is 30.

4.  The veteran' seborrheic dermatitis is manifested by 
exfoliation, exudation, and itching, involving more than 5 
percent, but less than 20 percent, of the exposed area 
affected.

5.  The veteran has been diagnosed with DDD at C5 with right 
sided radiculopathy; with findings of decreased range of 
motion of the cervical spine due to pain and, to a minor 
extent, fatigue and weakness, muscle tenderness, minimal 
degenerative changes at C5 confirmed by x-ray, and a slight 
decrease of sensation in the right upper extremity; with no 
findings of muscle spasm, muscle atrophy, fasciculation, 
fibrillation, incoordination, or incapacitating episodes.  

6.  The veteran had a total transvaginal hysterectomy 
(removal of the uterus) and left salpingo-oophorectomy 
(removal of the left ovary) during active service; the right 
ovary was not removed.

7.  The veteran's status post abdominosacral colpopexy is not 
manifested by any significantly disabling urinary 
incontinence or frequency, post void residuals greater than 
150cc, markedly diminished peak flow rate, stricture disease 
requiring periodic dilation every two to three months, long 
term drug therapy, or 1-2 hospitalizations per year and/or 
requiring intermittent intensive management; the disability 
is productive of complaints of pain and some constipation. 


CONCLUSIONS OF LAW

1.  Lumbar spine disability was incurred during active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).

2.  A digestive (gastric) disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  The criteria for a rating of 100 percent for major 
depression with obsessive-compulsive disorder have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.6, 4.7, 4.130, Diagnostic Codes 9404, 9434 (2004). 

4.  The criteria for a rating in excess of 10 percent for 
seborrheic dermatitis with scar, upper lip, and 
hyperkeratosis of the heels have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.6, 4.7, 4.118, Diagnostic Codes 7805, 7806, 7817, (2004); 
38 C.F.R. § 4.118, Diagnostic Codes 7805, 7806, 7817 (prior 
to August 30, 2002).  

5.  The criteria for a rating in excess of 40 percent for DDD 
of the cervical spine have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 
(2004); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to 
September 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 
5293 (prior to September 2003).

6.  The criteria for a rating in excess of 30 percent for a 
total transvaginal hysterectomy with left salpingo-
oophorectomy and laparoscopy scar have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.6, 4.7, 4.116, Diagnostic Code 7618 (2004).

7.  The criteria for a 10 percent rating (but no higher) for 
status post abdominosacral colpopexy with paravaginal repair 
and urethral retropubic urethropexy, secondary to symptomatic 
pelvic relaxation, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.6, 4.7, 4.115a, 
4.115b, Diagnostic Code 7618 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In a January 2003 letter, the RO notified the veteran of the 
passage of the VCAA, of the information and evidence needed 
to substantiate and complete her claim, of what part of that 
evidence she was to provide, and what part VA would attempt 
to obtain for her.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The letter also advised the veteran to 
please send us any additional information or evidence, and 
requested that the veteran tell the RO about any additional 
information or evidence she wanted VA to try to get for her.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

It is noted that the original rating decision on appeal was 
in February 2000, approximately nine months prior to the 
enactment of the VCAA.  Therefore, the veteran did not 
receive a VCAA notice prior to the initial rating decision on 
her claims.  Nonetheless, the Board finds that the lack of 
such a pre-decision notice is not prejudicial to the veteran.  
VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board further notes that the veteran is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of her claim and to respond to VA 
notices.  Moreover, neither the veteran nor her 
representative has alleged any prejudice with respect to the 
timing of the VCAA notification, nor has any been shown.  
Mayfield v. Nicholson, No. 02-1077, U.S. Vet. App. (April 14, 
2005).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2004).  The veteran has been afforded numerous VA medical 
examinations; in July 1999, November 1999, September 2001, 
July 2002, and April 2003, in connection with her claims. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury. Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997).

Lumbar Spine Disability 

The veteran contends that she has had low back pain and 
sciatica since her November 1995 gynecological surgery and 
has been continuously treated for low back pain since that 
time.

Service medical records reflect diagnoses of sciatica and 
treatment for low back pain on numerous occasions from 
November 1995 until discharge.  Low back pain has been 
treated by VA on a continuing basis since June 2001, 
including physical therapy and acupuncture.  A July 2002 VA 
MRI report of the lumbar spine showed a mild narrowing of the 
central canal at the L4-L5 level due to a central disc bulge.  
An April 2003 VA medical examination report diagnosed 
degenerative changes at L5 associated with sciatica, 
confirmed by x-ray.

The record suggests that although the veteran was seen during 
service and thereafter for low back complaints, initial 
examinations did not reveal any low back disability.  
However, as noted above, more recent examination with 
specialized testing has resulted in a finding of current low 
back disability which has been variously described as 
degenerative changes at L5 with sciatica and as narrowing of 
the central canal at the L4-L5 level due to central disc 
bulge.  The Board believes that the documented continuity of 
low back symptoms from the latter part of the veteran's 
service to the present is sufficient to show a causal 
relationship to service.  



Digestive (Gastric) Disability

The veteran contends that she has had gastrointestinal 
disorders since a genitourinary/gynecological surgical 
procedure in 1999.

A service medical record reflects treatment for complaints of 
abdominal pain, diagnosed as gastroenteritis, in September 
1995.  There are no further service medical records 
reflecting treatment for, or a diagnosis of, a 
gastrointestinal disorder.

A November 1999 VA medical examination for a gastric 
condition noted a diagnostic laparoscopy in November 1995, a 
deep venous ultrasound of the lower extremities in 1997, a 
bladder cystoscopy in January 1999, urodynamic and EMG 
studies in January 1999, a urocystoscopy in March 1999, and 
an acute abdominal x-ray series in March 1999.  Physical 
examination revealed normal bowel sounds; a soft and non-
tender abdomen without hepatomegaly or masses; liver, spleen 
and kidney not palpable; no evidence of ascites; and no 
hernias.  The diagnosis was no evidence of any gastric 
condition, with no present complaints by the veteran.

An April 2003 VA examination reflects that the abdomen was 
soft and non-tender with bowel sound present.  There was no 
hepatosplenomegaly or ascites.  There was no rebound, 
guarding, or evidence of herniation.  Rectal examination was 
normal with no evidence of fissures, fecal leakage or 
hemorrhoids.  The pertinent diagnosis was constipation 
associated with a residual scar of the lower abdomen from 
abdominosacral colopexy with upper vaginal repair.

After reviewing the evidence, the Board finds that there is 
no medical diagnosis of separate digestive (gastric) 
disability.  The November 1999 examination resulted in no 
diagnosis and the April 2003 examination also found no 
separate digestive disability.  It appears that the April 
2003 examination associated some constipation with the 
abdominal colopexy, but the residuals of the colopexy are 
already separately service-connected and any impairment due 
to that disability should be considered in connection with 
the rating for that disability.  There is no medical 
diagnosis of separate current digestive disability, and the 
claim of service connection must therefore be denied. 

Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule) found in 38 C.F.R., Part 4.  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, and 4.41.

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of the 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

There is a distinction between a claim based on the veteran's 
disagreement with the initial rating (a claim for an original 
rating) and a claim for an increased rating.  In the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

As the veteran's claims for increase arise from disagreement 
with the ratings assigned following the original claims for 
service connection, consideration has been given to the 
question of whether the application of staged ratings, as 
enunciated by the Court in Fenderson, is appropriate.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

The rating schedule provides that when an unlisted disability 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

Major depression with obsessive compulsive disorder

The veteran was service connected for major depression with 
obsessive-compulsive disorder in a February 2000 rating 
decision, with a 30 percent rating effective June 1999, the 
date of receipt of the claim.  In an August 2003 rating 
decision, the rating was increased to 70 percent, effective 
June 1999.

The veteran contends that she should be entitled to a 100 
percent rating from September 2002, when her psychiatrist 
determined she was unable to work and recommended that she 
receive disability retirement.

Under the General Rating Formula for Mental Disorders, total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought process or communication, 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, warrants a 100 
percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9440 
(2004).

The veteran has been treated for major depression by the same 
psychiatrist since July 2001.  A September 2002 letter from 
her psychiatrist recommended she be disability retired, as 
she was so symptomatic from her severe, chronic, major 
depression that she was unable to work.

A January 2003 Disability Retirement Psychiatric Report from 
her treating physician contained a diagnosis of major 
depression, severe, recurrent; with severe anxiety and 
obsessive-compulsive behaviors (shopping, scratching, biting, 
doubting, repeating, checking, and indecision).  He stated 
that her anxiety was so pervasive as to contaminate her 
entire day and intrude into her sleep in the form of fearful 
nightmares.  He said she was "100% broken psychiatrically" 
and that her conditions had consolidated into a permanent and 
static configuration, leaving her totally disabled.  He noted 
her uncontrollable angry outbursts, regardless of the 
environment she is in; her compulsive and persistent picking, 
scratching and biting of her skin and lip to the point of 
bleeding; her inability to communicate appropriately because 
of poor memory, scattered cognitive sequencing, and misusing 
words; and her difficulty with / inability accomplishing 
activities of daily living such as food preparation, washing, 
cleaning, ironing, and bill paying.
A February 2003 letter from her psychiatrist provided a 
summary of her many physical disabilities, relating some of 
them to her mental conditions.  He stated that he had seen no 
improvement in her condition over the year and one-half of 
treatment and, again, opined that her condition was static 
and permanent.  He assigned a present GAF score of 30 and a 
GAF score of 30 for one year ago.

Numerous VA psychiatric treatment records between July 2001 
and February 2003 are contained in the file, all of which are 
consistent with the letters and report discussed above.  

In a June 2005 Updated Psychiatric Report, the treating 
physician stated that the veteran was completely unable to 
perform her activities of daily living and that he did not 
foresee any circumstances that predict future improvement of 
the veteran's depression.

While the veteran does not demonstrate all the symptomatic 
behavior described for a 100 percent rating, her treating 
psychiatrist has categorized her as "100 percent broke 
psychiatrically," unable to perform activities of daily 
living, with no likely improvement of her depression. 

The Board finds that, as of September 2002 when her treating 
psychiatrist determined she was unable to work, the 
disability picture more nearly approximated the criteria 
required for a 100 percent rating than a 70 percent rating 
and, accordingly, a rating of 100 percent is warranted in 
accordance with 38 C.F.R. § 4.7.

Seborrheic dermatitis with scar, upper lip, and 
hyperkeratosis of the heel, 

The veteran was service connected for seborrheic dermatitis 
with scar, upper lip, and hyperkeratosis of the heels, in 
February 2000, and a noncompensable rating was assigned.  In 
an August 2003 rating decision, the rating was increased to 
10 percent, effective June 1999, the date of receipt of the 
claim.

The veteran contends that she should receive a rating of 10 
percent under Diagnostic Code 7806 for her seborrheic 
dermatitis and hyperkeratosis.

During the pendancy of this appeal, the regulations defining 
the criteria for rating skin conditions changed.  Prior to 
August 30, 2002, there was no diagnostic code (DC) for 
dermatitis per se.  Dermatitis was rated under DC 7806, 
Eczema.  A 10 percent rating was warranted for exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area; a 30 percent rating was warranted for 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(prior to August 30, 2002).

Subsequent to August 30, 2002, dermatitis is rated under DC 
7806, Dermatitis or Eczema.  A 10 percent rating is warranted 
if at least 5 percent, but less than 20 percent of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period; a 30 percent rating is warranted if 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2004).

A November 1999 VA medical examination noted seborrheic 
dermatitis of the face, scalp, hyperkeratosis of the heels 
and toes of both feet, and hyperkeratosis eczema.  The 
veteran complained of irritation and discomfort from the 
facial eczema of the upper lip.  Skin examination was normal 
except for post surgical scars, including a scar over the 
upper lip which was vaguely noticeable.  The relevant 
diagnoses were: seborrheic dermatitis of the face; 
hyperkeratosis of the heels; and eczema of the upper lip.  No 
disfigurement, constant itching or exudation, or extensive 
lesions, were noted.

An April 2003 VA medical examination noted a small scar on 
the upper lip, hyperkeratosis / thickening with fissures on 
the heels and soles of the feet, bilaterally, and seborrhea 
with exfoliations and scaly lesion on the hairline and scalp.  
The veteran complained of itching, crusting and embarrassing 
shedding but said she had no functional impairment because of 
these conditions.  The veteran reported using cortosteroids 
2-4 times per year, each time lasting 1-2 months, but not 
constantly.  She specifically reported using a shampoo and 
cream for more than six weeks, but not constantly.  The 
pertinent diagnoses were: seborrheic dermatitis affecting the 
scalp, scar upper lip; and hyperkeratosis affecting the 
heels, plantar surface bilaterally.

Review of the veteran's prescribed medication of record, 
covering the period August 2000 through September 2003, 
reflects only two instances of prescribed cortosteroid 
medication; Clotrimazole 1% topical cream last refilled in 
December 2000, and Ketoconazole 2% shampoo, an active 
medication to be used twice a week.

While the veteran meets the criteria for a 10 percent rating 
under both the old and new criteria, she does not meet the 
criteria for a higher rating under either.   

Specifically, there is no evidence of constant exudation or 
itching, extensive lesions, or marked disfigurement; and 
there is no evidence that 20 to 40 percent of her entire body 
or 20 to 40 percent of the exposed areas is affected, or that 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs have been required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  Accordingly, an increased rating for 
seborrheic dermatitis with scar, upper lip, and 
hyperkeratosis of the heels is not warranted.

Degenerative disc disease (DDD) of the cervical spine 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to deformity, 
adhesions, defective innervation, or other pathology, or due 
to pain supported by adequate pathology.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursions of movements in 
different planes.  Inquiry will be directed to more or less 
movement than normal, weakened movement, excess fatigability, 
pain, incoordination, swelling, deformity or atrophy of 
disuse, instability of station, disturbance of locomotion, 
interference with standing, sitting and weight bearing.  
38 C.F.R. § 4.45.   

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of higher 
ratings based upon functional loss due to pain on use or due 
to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
4 Vet. App. 202 (1995).  

The Board notes that the regulations for rating disabilities 
of the spine were twice revised, effective September 23, 
2002, and effective September 26, 2003, 67 Fed. Reg. 54,345 
(Aug. 22, 2002) and 68 Fed. Reg. 5,154 (Aug. 27, 2003).  
Where law or regulations governing a claim are changed while 
the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.  

Prior to September 2002, the Schedule provided ratings for 
limitation of motion of the cervical spine when limitation 
was slight (10 percent), moderate (20 percent), or severe 
(30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

Prior to September 2002, ratings were provided for 
intervertebral disc syndrome when the disorder was shown to 
be mild (10 percent), moderate with recurring attacks 
(20 percent), severe with recurring attacks and intermittent 
relief (40 percent), or pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief (60 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  

Effective September 23, 2002, Diagnostic Code 5293 was 
revised to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the previous 12 
months, or by combining under § 4.125 separate evaluations of 
the orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in a higher evaluation.  Ratings were provided for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 1 but less than 2 weeks 
during the past 12 months (10 percent), with incapacitating 
episodes having a total duration of at least 2 weeks, but 
less than 4 weeks during the past 12 months (20 percent), 
with incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months 
(40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293.  An 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician.  

Effective September 26, 2003, the regulations rating 
disabilities of the spine were revised with reclassification 
of the Diagnostic Codes.  These reclassified Diagnostic Codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based upon incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, The Spine.  

The September 2003 regulation amendments provided a general 
rating formula for diseases and injuries of the spine (for 
Diagnostic Codes 5235 to 5243), unless 5243 is used to 
evaluate under the formula for rating intervertebral disc 
syndrome based upon incapacitating episodes with or without 
such symptoms as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease as follows.  Unfavorable 
ankylosis of the entire spine warrants a 100 percent 
evaluation.  Unfavorable ankylosis of the entire cervical 
spine or warrants a 40 percent evaluation.  Forward flexion 
of the cervical spine of 15 degrees or favorable ankylosis of 
the entire cervical spine warrants a 30 percent evaluation.  
Various notes regarding implementation of this general rating 
formula are also provided, including the normal ranges of 
motion for the cervical spine for forward flexion (0 to 
45 degrees), extension (0 to 45 degrees), left and right 
lateral flexion (0 to 45 degrees), and left and right lateral 
rotation (0 to 80 degrees).  The combined range of normal 
motion for the cervical spine is 340 degrees.  

Range of motion measurements are to be rounded off to the 
nearest 5 degrees.  

The veteran contends that the subjective symptomatology and 
objective medical findings most closely approximate the 
criteria for a 60 percent rating under the "old rules."

The veteran was discharged from active service for a C5 
cervical radiculopathy because of decreased strength, muscle 
spasms and pain, and paresthesias in her right upper 
extremity.

A September 2001 VA medical examination report noted muscle 
tenderness on both side of the cervical spine with no muscle 
spasm or weakness.  Ranges of motion for the cervical spine 
were: flexion of 45 degrees; extension of 40 degrees; right 
lateral flexion of 35 degrees; left lateral flexion of 40 
degrees; right rotation of 40 degrees; and left rotation of 
60 degrees.  Range of motion was decreased due to pain at the 
end of the motion, which has a major functional impact, 
however, fatigue and weakness played a minor role which was 
graded at 10 percent each.  Incoordination or lack of 
endurance did not limit the range of motion.

Sensation was decreased in the right upper extremity and 
motor function was 5/5 and normal in the upper extremity.  
There was no muscle atrophy, fasciculation, or fibrillation 
in the upper extremity and deep tendon reflexes were 
symmetrical.

The diagnosis was: DDD at C5 with right sided radiculopathy.  
Subjectively the veteran reported having an extreme amount of 
pain, tenderness, and discomfort, but objectively the veteran 
had decreased range of motion with a slight decrease of 
sensation in the right upper extremity.  X-ray findings were 
consistent with degenerative changes at C5.

A July 2002 MRI report contains findings of a left 
paracentral disc protrusion at the C5-C6 level without 
significant stenosis.  The remainder of the central canal was 
normal with disc spaces preserved and no significant 
narrowing.  Alignment was grossly normal.

An April 2003 VA medical examination report reflects muscle 
tenderness with cervical range of motion reported as: flexion 
of 40 degrees; extension of 30 degrees; right and left 
lateral flexion of 20 degrees; and right and left rotation of 
40 degrees.  Pain was noted throughout the range of motion, 
but with no weakness, fatigability, lack of endurance, or 
incoordination.  Motor function was 5/5 and normal with no 
muscle atrophy, fasciculation, or fibrillation.  Deep tendon 
reflexes were symmetrical at 2/2.  X-ray of the cervical 
spine showed minimal degenerative changes at C5.

The diagnosis was intervertebral disc syndrome, disc bulge at 
C4-5 and C5-6 with right radiculopathy.

The veteran is in receipt of a 40 percent rating for 
intervertebral disc syndrome, considered severe, with 
recurring attacks, and only intermittent relief.  

Notwithstanding her contentions, no weakness or demonstrable 
muscle spasm has been shown in two very thorough VA 
examinations.  To the contrary, both examinations contain 
affirmative findings that there is no weakness and no spasm.  
There are, likewise, affirmative finding that there is no 
muscle atrophy or fasciculation.  

The veteran's reported pain and mildly decreased sensation 
are the only manifestations relevant to a 60 percent rating 
for intervertebral disc syndrome under the old criteria.  In 
fact, the medical evidence of record more nearly approximates 
the criteria for a 20 percent rating than the 40 percent 
rating assigned.  Accordingly, an increased rating for DDD 
under the old criteria is not, and has not at any time during 
the course of this appeal, been warranted.

With respect to the new criteria, there is no evidence of any 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, nor is there evidence of 
unfavorable ankylosis of the entire spine.  Accordingly, an 
increased rating for DDD under the new criteria is not 
warranted.

Total transvaginal hysterectomy, with left salpingo-
oophorectomy and laparoscopy scar  

The veteran is rated at 30 percent under 38 C.F.R. § 4.116, 
Diagnostic Code 7618, for removal of her uterus.  She is also 
in receipt of special monthly compensation for the loss of 
use of a creative organ.

She contends that, while her uterus and only one ovary was 
surgically removed, the other ovary ceased to work following 
the surgery, causing early menopause, and she should be rated 
at 50 percent under Diagnostic Code 7670 for removal of the 
uterus and both ovaries.

Even if the veteran's contention that her other ovary ceased 
to function after one ovary was removed is accurate, there is 
no provision in VA regulations that would permit additional 
compensation.  The veteran is properly rated under Diagnostic 
Code 7618 for removal of the uterus.  Diagnostic Code 7617 
contemplates the removal of the uterus and the actual removal 
of both ovaries, not the removal of one and the subsequent 
failure of the other, and is not for application on the facts 
of this case.  

Accordingly, an increased rating for total transvaginal 
hysterectomy, with left salpingo-oophorectomy and laparoscopy 
scar, currently rated at 30 percent, is not warranted.

Status post abdominosacral colpopexy with paravaginal repair 
and urethral retropubic urethropexy (ACPRURU), secondary to 
symptomatic pelvic relaxation

The veteran contends that she has repeatedly complained of 
pain associated with the ACPRURU procedure performed in 1999.

The record corroborates the veteran's repeated complaints of 
pain in 1999, 2000, and 2001. 

The veteran received a thorough VA medical examination in 
April 2003.  The veteran's report of pain, numbness, 
tingling, and interference with bowel movements are recorded.   
The examining physician specifically found the scar to be in 
the lower abdomen, 7 centimeters in length, without 
tenderness, without disfigurement, without ulceration, 
without adherence, and without keloid formation.  He further 
found the abdomen to be soft and non-tender, with bowel 
sounds present, no hepatosplenomegaly or ascites, no rebound, 
and no guarding.  However, the examiner referenced 
constipation associated with the disability. 

The veteran apparently desires to recharacterize this issue 
as a painful scar under 38 C.F.R. § 4.118, Diagnostic Code 
7804.  However, it appears that the examination found no 
evidence to support such a finding.  

The veteran has been rated under 38 C.F.R. § 4.115b, 
Diagnostic Code 7518, for stricture of the urethra which is 
rated as a voiding dysfunction.  A compensable rating for a 
voiding dysfunction requires significantly disabling urinary 
incontinence or frequency, or marked obstructive 
symptomatology, or the wearing of absorbent materials.  There 
is no evidence of record of any of the criteria for a 
compensable rating for a voiding dysfunction under Code 7518.  

Nevertheless, the Board notes that there is apparently some 
constipation associated with the disability.  Looking to 
potentially applicable rating criteria, the Board notes that 
the provisions of Diagnostic Code 7301 of adhesions appear to 
contemplate a 10 percent rating for pain and constipation 
(among other symptoms).  Although not entirely clear, the 
Board believes that the documented complaints of pain and the 
April 2003 finding of constipation associated with the 
disability, when considered in light of the reasonable doubt 
provisions of 38 C.F.R. 4.3, permit assignment of a 10 
percent rating under Code 7301.  However, it is clear that 
the preponderance of the evidence is against a finding that a 
rating in excess of 10 percent is warranted.  There is no 
evidence of any obstruction or moderately severe disability.    




ORDER

Entitlement to service connection for a lumbar spine 
disability with sciatica is warranted.  Entitlement to rating 
of 100 percent for major depression with obsessive-compulsive 
disorder is warranted.  Entitlement to a 10 percent rating 
(but no higher) for status post abdominosacral colpopexy with 
paravaginal repair and urethral retropubic urethropexy, 
secondary to symptomatic pelvic relaxation, is warranted.  To 
this extent, the appeal is granted, subject to applicable 
laws and regulations governing payment of VA benefits. 

Entitlement to service connection for a digestive (gastric) 
disability is not warranted.  Entitlement to an increased 
rating for seborrheic dermatitis with scar, upper lip, and 
hyperkeratosis of the heels, currently rated at 10 percent, 
is not warranted.  Entitlement to an increased rating for 
degenerative disc disease (DDD) of the cervical spine, 
currently rated at 40 percent, is not warranted.  Entitlement 
to an increased rating for total transvaginal hysterectomy, 
with left salpingo-oophorectomy and laparoscopy scar, 
currently rated at 30 percent, is not warranted  To this 
extent, the appeal is denied. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


